Filed 6/30/17
                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                      DIVISION ONE


MARIANNE IRVIN,
        Plaintiff and Appellant,
                                                   A149642
v.
CONTRA COSTA COUNTY                                (Contra Costa County
EMPLOYEES‘ RETIREMENT                              Super. Ct. No. CIV MSN15-1024)
ASSOCIATION et al.,
        Defendants and Respondents.


        Plaintiff Marianne Irvin and her late husband, Richard Irvin (respectively,
Marianne and Richard), obtained a judgment of legal separation a few months before his
death. Notwithstanding the separation, the couple‘s agreement dividing their assets
reflected Richard‘s intent that Marianne would receive the pension benefits available to a
surviving spouse after his death. Defendant Contra Costa County Employees‘ Retirement
Association Board of Retirement (Board), however, denied Marianne those benefits,
concluding she was not Richard‘s ―surviving spouse‖ for purposes of the governing
statute as a result of the legal separation. In the absence of an applicable statutory
definition for the term, the Board relied on the definition of ―surviving spouse‖ found in
the Probate Code. In denying Marianne‘s petition for a writ of mandate, the trial court
accepted that rationale.
        We reverse. Because the entry of a judgment of legal separation does not
terminate a marriage, but only separates a couple‘s economic interests, the plain meaning
of the term ―surviving spouse‖ includes a legally separated person. The Board has
provided no persuasive reason for departing from this plain meaning. While the Probate
Code defines ―surviving spouse‖ generally not to include a person who is legally
separated, several substantive provisions of the Probate Code treat legally separated
spouses in the same manner as a surviving spouse. For that reason, no meaningful
conclusion can be drawn from the Probate Code‘s definition. Further, the Board has not
articulated any plausible public policy that would be furthered by the denial of
continuance benefits in these circumstances.
                                   I. BACKGROUND
       Richard, a 30-year employee of the county, was a member of the Contra Costa
County Employees‘ Retirement Association (Association), a pension plan governed by
the County Employees Retirement Law of 1937 (CERL; Gov. Code,1 § 31450 et seq.).
Richard retired in 1988 and married Marianne six years later, in 1994. Beginning in
2001, Richard began to suffer from serious medical conditions that lingered for the
remainder of his life and required extensive and expensive medical care. The couple
separated in 2008, and Marianne filed a petition for legal separation the following year.
Although Richard responded with an action for divorce, he later withdrew that response
and did not oppose the legal separation.
       The couple reconciled in 2012, but they nonetheless finalized their separation in
October 2013 through the entry of a judgment of legal separation, apparently to insulate
Marianne‘s assets from the claims of Richard‘s creditors. The judgment was entered
pursuant to a ―Marital Settlement and Legal Separation Agreement‖ (marital agreement),
which was intended ―to make a final and complete settlement of all financial issues
regarding the parties[‘] marriage.‖ The marital agreement acknowledged that the pension
was Richard‘s separate property, but it required him to maintain Marianne as a pension
beneficiary and indicated his intent that Marianne would be his ―surviving spouse‖ for
purposes of the pension.




       1
        All further statutory references are to the Government Code, unless otherwise
indicated.


                                               2
       Richard died early the following year. Notwithstanding the formalization of their
separation, Marianne later told the Board: ―We were not really separated [during the
final months of Richard‘s life]. I was with him every day throughout, and I was with him
at the time of his death. And I was his advocate. I had power of attorney for him. And
I—you know, for all the legal decisions, all the medical decisions. This was not a distant
separation.‖
       Upon Richard‘s death, Marianne was eligible to receive a portion of his monthly
benefits for the remainder of her life (continuance benefits) if she qualified as his
―surviving spouse‖ for purposes of CERL. (§ 31760.2.) When Marianne requested
continuance benefits from the Association, she was refused on the ground that, as a result
of the judgment of legal separation, she did not qualify as a surviving spouse. Because
the pension statutes do not define ―surviving spouse,‖ the Association‘s legal conclusion
was premised on Probate Code section 78, subdivision (d), which defines the term for
purposes of that code not to include spouses who are subject to a judgment of legal
separation.2 The Association originally adopted this position in 2009, on the basis of an
opinion prepared by outside counsel, and has applied it consistently since that time.
Upon Marianne‘s appeal, the Association‘s position was affirmed by the Board.
       Marianne filed a petition for writ of mandate challenging the Board‘s decision.
The trial court denied the writ, relying in large part on the definitional provisions of
Probate Code section 78 and the rationale of a statement of decision rendered in 2013 by
the Superior Court of Santa Barbara County, In re Marriage of Burson (2013,
No. 1197730) (Burson), which concluded that a spouse subject to a judgment of legal
separation is not a ―surviving spouse‖ for purposes of section 31760.1, a related statute.3



       2
         To avoid the awkwardness of the phrase ―spouses who are subject to a judgment
of legal separation,‖ we hereafter refer to such a spouses as ―legally separated spouses.‖
In using the phrase, we do not mean to include spouses who are living separate and apart,
without the entry of an actual judgment of legal separation.
       3
        The parties have included the Burson decision in the appellate record and have
discussed it in their briefs. We may consider it for its persuasive value, unlike a

                                              3
                                     II. DISCUSSION
A. Applicable Law
       1. Judgment of Legal Separation
       Critical to the interpretation of section 31760.2 is an understanding of the remedy
of legal separation. It is descended from an early California Supreme Court decision that
allowed a deserted wife to obtain financial support from her husband without suffering
the religious or social disapproval attendant upon a divorce. In that ruling, Galland v.
Galland (1869) 38 Cal. 265, the court held that a wife, ―who, without cause or
provocation, is driven from her husband‘s house . . . and is wholly without the means of
support,‖ has a common law right of action against the husband for a ―reasonable
allowance, for the maintenance of herself and child,‖ without being required to sue for
divorce. (Id. at pp. 266, 271–272.) Nearly 10 years later, the Legislature made the
remedy available by statute in former section 137 of the Civil Code (Amends. to Codes
1877–1878, ch. 298, § 1, p. 76), which eventually allowed a wife who had any grounds
for divorce to sue for a decree of ―separate maintenance‖ as an alternative to seeking
dissolution of the marriage. (Hiner v. Hiner (1908) 153 Cal. 254, 257–258; Sweasey v.
Sweasey (1899) 126 Cal. 123, 128–129, disapproved on other grounds in De Burgh v.
De Burgh (1952) 39 Cal.2d 858, 871; Stats. 1905, ch. 216, § 1, p. 205.) Not only did this
secure support for the wife, it prevented the husband from using the threat of nonsupport
as leverage to obtain a divorce from an unwilling wife. As noted in Sweasey, ―the wife,
having a good cause for a divorce, may, if her circumstances require it, . . . apply for a
separate maintenance without seeking for a divorce. A husband who wishes to be freed
from a deserted wife cannot starve her into the necessity of suing for a divorce, which his
guilt and her innocence would alike prevent him from obtaining.‖ (Id. at p. 129.) In
1917, former section 137 of the Civil Code was amended to require the court to divide
the ―community property‖ and ―the homestead, if any,‖ in the same manner as it would in


nonpublished decision from the Court of Appeal. (Brown v. Franchise Tax Bd. (1987)
197 Cal.App.3d 300, 306, fn. 6.)


                                              4
the event of a divorce, as well as to determine maintenance. (Stats. 1917, ch. 36, § 1,
p. 35; see Krier v. Krier (1946) 28 Cal.2d 841, 843.)
       The remedy of separate maintenance was retained as California‘s public attitudes
toward marital relations evolved. As early as 1927, Civil Code section 137 was amended
to make the remedy of separate maintenance available to both spouses.4 (Stats. 1927,
ch. 249, § 1, p. 441.) When the Legislature passed the Family Law Act in 1969,5 making
California the first state in the nation to enact no-fault divorce (In re Marriage of Davis
(2015) 61 Cal.4th 846, 868 (conc. opn. of Liu, J.); In re Marriage of McKim (1972)
6 Cal.3d 673, 678), the legislation retained the substance of a decree of separate
maintenance, although it changed the name to ―legal separation‖ and enacted substantive
modifications. (Faught v. Faught (1973) 30 Cal.App.3d 875, 878 (Faught); Stats. 1969,
ch. 1608, § 8, pp. 3328, 3333, 3335.) Following adoption of the Family Law Act, the
entry of a judgment of legal separation required the consent of both parties, and either
spouse could convert the legal separation into a marital dissolution at any time by filing a
petition for divorce. (Stats. 1969, ch. 1608, § 8, pp. 3324–3325; Civ. Code, former
§ 4508, subd. (b).)
       By the 1970‘s, an action for legal separation was regarded as implementing the
judicial concept of ―divisible divorce,‖ which recognizes that the economic aspects of a
marital separation can be judicially resolved separately, in time and place, from the issue
of marital status. (See generally Hull v. Superior Court (1960) 54 Cal.2d 139, 147–148;
In re Marriage of Gray (1988) 204 Cal.App.3d 1239, 1248.) As the remedy was
characterized in Faught, ―Separate maintenance (now legal separation) is essentially a
device to determine and settle the spouses‘ financial responsibilities to one another and to
their minor children. While the law may once have been to the contrary [citation], a


       4
         The exception was an action for separate maintenance based on a failure to
provide, which continued to be available only to a wife. (Stats. 1927, ch. 249, § 1,
p. 441.) That provision was not made gender neutral until 1951. (Stats. 1951, ch. 1700,
§ 1, p. 3910.)
       5
           (Stats. 1969, ch. 1608, § 8, pp. 3314–3344.)


                                               5
decree of separate maintenance now operates as a final adjudication of such financial
aspects of the matrimonial relationship as spousal support, division of community
property, and settlement of property rights, and to the extent the decree deals with such
matters it is conclusive.‖ (Faught, supra, 30 Cal.App.3d at p. 878.)
       Under current law, a judgment of legal separation continues to permit the parties
to a marriage to separate their financial affairs without severing their marital bonds.
Unlike divorce, it is a wholly voluntary remedy. The family court can render a judgment
of legal separation only with the consent of both parties, unless the judgment is taken by
default (Fam. Code, § 2345), and either party is free, at any time, to convert the legal
separation into a dissolution of the marriage by filing an appropriate petition (id.,
§ 2347). As in an order settling property rights upon dissolution, the court is instructed to
split the couple‘s community property equally. (Fam. Code, § 2550.) Once the judgment
is entered, the earnings of each party are deemed separate property (Fam. Code, § 772),
and the parties‘ assets cannot be used to satisfy each other‘s debts (id., § 910, subd. (b)).
Because a judgment of legal separation deals only with the couple‘s financial affairs, it is
regarded as ―leav[ing] the marriage bonds intact.‖ (Estate of Lahey (1999)
76 Cal.App.4th 1056, 1058 (Lahey).) Only a subsequent divorce can ―terminate[] the
marital status of the parties.‖ (Elam v. Elam (1969) 2 Cal.App.3d 1013, 1020.)
       2. Relevant Pension Law
       Certain county pension plans are governed by CERL, which vests the
administration of each county‘s plan in a retirement board, constituted according to the
terms of the code.6 (§ 31520; Flethez v. San Bernardino County Employees Retirement


       6
         Only 20 of California‘s 58 counties are covered by CERL. (Marin Assn. of
Public Employees v. Marin County Employees’ Retirement Assn. (2016) 2 Cal.App.5th
674, 680, review granted Nov. 22, 2016, S237460.) The remaining counties operate an
independent retirement system or contract with the state system, the California Public
Employees‘ Retirement System (CalPERS). (See Sacramento County Employees‘
Retirement System Handbook,
 [as of June 30, 2017].)


                                              6
Assn. (2017) 2 Cal.5th 630, 635.) Each board is ―required to administer the retirement
system ‗in a manner to best provide benefits to the participants of the plan‘ ‖ and ―owes
fiduciary duties of good faith and loyalty to the county employees who are members of
the retirement system.‖ (McIntyre v. Santa Barbara County Employees’ Retirement
System (2001) 91 Cal.App.4th 730, 734.)
       The provisions of interest here are contained in a group of Government Code
provisions under the heading, ―Optional Retirement Allowances.‖ (§ 31760.) The
default provision for the payment of benefits to a surviving spouse grants such benefits
only to a person who was married to the pensioner prior to retirement. (§ 31760.1.) The
more generous alternative provision applicable here, section 31760.2, must be
affirmatively adopted by the Board.7 (Id., subd. (g).) Section 31760.2 grants continuance
benefits to any surviving spouse, so long as that person was married to the pensioner for
at least two years prior to his or her death and was at least 55 years old at the time of the
pensioner‘s death.8 (Id., subds. (a), (b).) Such a surviving spouse is entitled to lifetime

       7
           It is undisputed that the Board adopted section 31760.2, apparently in 2000.
       8
           The applicable provisions of section 31760.2 state:
        ―(a) Notwithstanding Section 31481 or 31760.1, upon the death of any member
after retirement for service or non-service-connected disability from a retirement system
established in a county pursuant to this chapter, 60 percent of his or her retirement
allowance, if not modified in accordance with one of the optional settlements specified in
this article, shall be continued to his or her surviving spouse for life. If there is no
surviving spouse entitled to an allowance under this section or if she or he dies before
every child of the deceased member attains the age of 18 years, then the allowance that
the surviving spouse would have received had he or she lived, shall be paid to his or her
child or children under that age collectively, to continue until each child dies or attains
that age. However, no child may receive any allowance after marrying or attaining the
age of 18 years.
       ―(b) No allowance may be paid under this section to a surviving spouse unless he
or she was married to the member at least two years prior to the date of death and has
attained the age of 55 years on or prior to the date of death.‖
      There is no dispute that Marianne satisfied the requirements of section 31760.2,
subdivision (b), entitling her to continuance benefits if she qualified as a ―surviving
spouse.‖


                                               7
payments equal to 60 percent of the pensioner‘s retirement allowance. If the pensioner
has no surviving spouse, the benefit is paid to the pensioner‘s unmarried children under
the age of 18 years or attending college, if any. (Id., subds. (a), (c).) If the pensioner has
neither minor children nor a surviving spouse, the pensioner‘s ―designated beneficiary‖ is
entitled to a payment of the amount by which the employee‘s pension contributions
exceeded the retirement benefits paid, if any. (Id., subd. (d).)
       CERL contains a series of definitions governing the construction of its terms
(§ 31455 et seq.), but there is no definition either of ―spouse‖ or ―surviving spouse.‖
       3. Standard of Review
       Because interpretation of the provisions of CERL is an issue of law, we review the
trial court‘s decision de novo. (Rodarte v. Orange County Fire Authority (2002)
101 Cal.App.4th 19, 22.)
       A classic formulation of the judicial procedure for interpreting statutory provisions
is found in Lopez v. Superior Court (2010) 50 Cal.4th 1055, disapproved on other
grounds in People v. Harrison (2013) 57 Cal.4th 1211, 1230, fn. 2: ―When engaging in
statutory construction, ‗[w]e begin with the statutory language because it is generally the
most reliable indication of legislative intent. [Citation.] If the statutory language is
unambiguous, we presume the Legislature meant what it said, and the plain meaning of
the statute controls. [Citation.]‘ [Citation.] If the language is susceptible of multiple
interpretations, ‗the court looks ―to a variety of extrinsic aids, including the ostensible
objects to be achieved, the evils to be remedied, the legislative history, public policy,
contemporaneous administrative construction, and the statutory scheme of which the
statute is a part.‖ [Citation.] After considering these extrinsic aids, we ―must select the
construction that comports most closely with the apparent intent of the Legislature, with a
view to promoting rather than defeating the general purpose of the statute, and avoid an
interpretation that would lead to absurd consequences.‖ ‘ ‖ (Id. at p. 1063.)
       ― ‗[P]ension legislation must be liberally construed and applied to the end that the
beneficent results of such legislation may be achieved.‘ ‖ (Bowen v. Board of Retirement
(1986) 42 Cal.3d 572, 577.) ―Any ambiguity or uncertainty in the meaning of pension


                                               8
legislation must be resolved in favor of the pensioner, but such construction must be
consistent with the clear language and purpose of the statute.‖ (Ventura County Deputy
Sheriffs’ Assn. v. Board of Retirement (1997) 16 Cal.4th 483, 490 (Ventura County
Deputy Sheriffs).)
B. Deference to the Board’s Interpretation
       While the parties agree that we review the trial court‘s decision de novo, they
differ as to the degree of deference, if any, owed to the Board‘s determination that
Marianne is not a surviving spouse for purposes of section 31760.2.
       The issue of deference is governed by Yamaha Corp. of America v. State Bd. of
Equalization (1998) 19 Cal.4th 1 (Yamaha), in which the court addressed the weight to be
given to the interpretation of a state statute by ―an administrative agency charged with its
enforcement and interpretation.‖ (Id. at p. 6.) In Yamaha, the Supreme Court confirmed
that the interpretation of a statute is ultimately an issue for the judiciary. (Id. at p. 7.)
Nonetheless, while ―[c]ourts must . . . independently judge the text of the statute,‖ they
also must ―tak[e] into account and respect[] the agency‘s interpretation of its meaning
. . . . Where the meaning and legal effect of a statute is the issue, an agency‘s
interpretation is one among several tools available to the court. Depending on the
context, it may be helpful, enlightening, even convincing. It may sometimes be of little
worth.‖ (Id. at pp. 7–8.)
       The weight to be given to an agency‘s interpretation depends largely on the legal
authority exercised by the agency in making the interpretation. When an agency
exercises rule-making authority, enacting regulations to implement a statute under a
delegation of ―lawmaking power‖ from the Legislature, those rules are entitled to
substantial deference. (Yamaha, supra, 19 Cal.4th at pp. 10–11.) In contrast, when, as
here, an agency adopts an interpretation of a statute in the absence of delegated
rulemaking authority, ―it represents the agency‘s view of the statute‘s legal meaning and
effect, questions lying within the constitutional domain of the courts.‖ (Id. at p. 11.) In
those circumstances, ―[w]hether judicial deference to an agency‘s interpretation is
appropriate and, if so, its extent—the ‗weight‘ it should be given—is . . . fundamentally


                                                9
situational,‖ requiring the reviewing court to ―consider a complex of factors material to
the substantive legal issue before it, the particular agency offering the interpretation, and
the comparative weight the factors ought in reason to command.‖ (Id. at p. 12.)
       The factors to be considered in determining the weight to be given an informal
administrative interpretation are divided into two categories—those ― ‗indicating that the
agency has a comparative interpretive advantage over the courts‘ ‖ and those
― ‗indicating that the interpretation in question is probably correct.‘ ‖ (Yamaha, supra,
19 Cal.4th at p. 12.) In the former camp are ―factors that ‗assume the agency has
expertise and technical knowledge, especially where the legal text to be interpreted is
technical, obscure, complex, open-ended, or entwined with issues of fact, policy, and
discretion.‘ ‖ (Ibid.) In the latter category are ―indications of careful consideration by
senior agency officials . . . , evidence that the agency ‗has consistently maintained the
interpretation in question, especially if [it] is long-standing‘ [citation] . . . , and
indications that the agency‘s interpretation was contemporaneous with legislative
enactment of the statute being interpreted.‖ (Id. at p. 13.)
       Applying Yamaha, we conclude that, while the Board‘s interpretation is entitled to
―due consideration,‖ it is not entitled to deference. (Lanquist v. Ventura County
Employees’ Retirement Assn. (2015) 235 Cal.App.4th 186, 192–193 [finding county
retirement board interpretation of CERL provision entitled to ―due consideration‖].) As
an initial matter, it is not entirely clear that Yamaha applies at all. That decision was
concerned with interpretive annotations in a business tax law guide published by the
Board of Equalization, a state agency with exclusive regulatory authority over the laws
concerned. The Board, in contrast, does not have an exclusive grant of authority; it is but
one of 20 county retirement boards, all of which have responsibility for administering
CERL within their jurisdictions. Deference to the interpretation of each county board
could result in inconsistent interpretations of section 31760.2 among the counties having
adopted it, with legally separated spouses entitled to continuance benefits in one county
but not in a neighboring county. Such inconsistency in the application of a single state
statute is inappropriate, if not impermissible. As noted under similar circumstances in


                                                10
Purifoy v. Howell (2010) 183 Cal.App.4th 166, ―While it is often appropriate for a court
to give some deference to an interpretation by a state agency charged with administering
a particular statutory scheme [citation], this principle is of little assistance in this case,
because the many local public and private agencies that operate shelters may have
inconsistent interpretations . . . .‖ (Id. at pp. 182–183.) In rejecting the analogous
argument that the Legislature should be deemed to have approved a particular statutory
interpretation because some municipalities had applied the interpretation for many years,
another court held, ―While this principle may apply when a state agency is charged with
administering a particular statutory scheme, it has dubious application when numerous
cities and counties are charged with applying state law . . . .‖ (California Highway Patrol
v. Superior Court (2006) 135 Cal.App.4th 488, 501.) Given the large number of county
boards that have not been heard from in this litigation, we find it unwise to defer to the
interpretation of just one of their number.9
       Yet even if we found the general principles of Yamaha applicable, we would not
defer to the Board‘s interpretation in these circumstances. First, there is little to indicate
that the Board has ― ‗a comparative . . . advantage over the courts‘ ‖ in interpreting
section 31760.2. As discussed below, the issue depends largely on an analysis of
California probate and family law. It is not a technical issue of pension administration,
the particular area of the Board‘s expertise. Further, the Board‘s interpretation is not
long-standing, and it was not formally implemented at or around the time the county
adopted section 31760.2. (Yamaha, supra, 19 Cal.4th at p. 13.) Rather, it appears to
have been adopted ad hoc upon consideration of a request for spousal continuance
benefits in 2009, and it was based upon an opinion of outside counsel, rather than



       9
         The Board cites City of Pleasanton v. Board of Administration (2012)
211 Cal.App.4th 522, 539, in support of its claim the Board‘s interpretation is
―presumptively correct.‖ That case, however, involved an interpretation of the Public
Employees‘ Retirement Law (PERL; § 20000 et seq.), by CalPERS, the single state
agency charged with interpreting PERL. The decision is therefore inapplicable for just
the reasons discussed in the text.


                                               11
extended Association deliberations. Accordingly, we give the Board‘s interpretation the
respect to which a litigant‘s views are entitled, but we do not defer to it.
C. Interpretation of Section 31760.2
       1. Plain Meaning of “Surviving Spouse”
       We begin with the plain meaning of the statutory term ―surviving spouse,‖ about
which there is little dispute. According to Black‘s Law Dictionary, ―spouse‖ is ―a term
that is used to describe a person‘s husband or wife.‖ (The Law Dictionary
 [as of June 30, 2017].) Because a judgment of
legal separation leaves a couple‘s marital status intact, Marianne remained Richard‘s wife
after entry of the judgment. (See, e.g., Lahey, supra, 76 Cal.App.4th at p. 1058 [―There
is no question that Frances‘s marriage to the decedent had not been dissolved or annulled.
A judgment of legal separation leaves the marriage bonds intact.‖].) This is consistent
with the historical purpose of the remedy of separate maintenance, which was to secure
what was effectively alimony for a wife without requiring termination of her marriage.
By outliving Richard, Marianne therefore became his ―surviving spouse.‖ Were we to
base our decision solely on the plain meaning of the statutory terms, we would be
required to reverse the Board‘s determination.
       While there is little room for ambiguity in the plain meaning of ―surviving
spouse,‖ we decline to rest our analysis there. Particularly when a court is construing a
term of art, the history of the term‘s legal interpretation may be a better guide to the
Legislature‘s intended meaning than the its dictionary definition. (E.g., In re Marriage of
Davis (2015) 61 Cal.4th 846, 853, 852 [finding ―at least some ambiguity‖ in the ― ‗term
of art,‘ ‖ ― ‗living separate and apart‘ ‖].) For that reason, the litigants‘ legal arguments
may reveal a latent ambiguity in an otherwise seemingly unambiguous term. (See Ardon
v. City of Los Angeles (2016) 62 Cal.4th 1176, 1184 [―even if the word ‗disclosure‘ by
itself is unambiguous, considering [the statute] in its larger context, we conclude that its
language permits more than one interpretation with respect to inadvertent disclosure‖];
Newark Unified School Dist. v. Superior Court (2016) 245 Cal.App.4th 887, 899–900
[similar].)


                                              12
       So it is here. The Legislature has expressly excluded a legally separated spouse
from the definition of ―surviving spouse‖ in the Probate Code.10 (Prob. Code, § 78,
subd. (d); see Lahey, supra, 76 Cal.App.4th at pp. 1059–1060.) Although the definitions
of the Probate Code do not apply to the provisions of CERL (Prob. Code, § 20
[definitions in Probate Code apply to that code]; § 31455 [definitions included in CERL
govern construction of its terms]), the Legislature‘s exclusion of a legally separated
spouse from the term ―surviving spouse‖ in one code certainly suggests a similar
exclusion might have been intended elsewhere in the state‘s statutes.
       Because we find the term ―surviving spouse‖ susceptible of more than one
meaning in these circumstances, we ― ‗look[] ―to a variety of extrinsic aids, including the
ostensible objects to be achieved, the evils to be remedied, the legislative history, public
policy, contemporaneous administrative construction, and the statutory scheme of which
the statute is a part.‖ ‘ ‖ (Lopez v. Superior Court, supra, 50 Cal.4th at p. 1063.) Most
helpful here are the treatment of ―surviving spouse‖ in other statutory provisions and the
public policy governing retirement benefits.11
       2. Other Statutory Provisions
       The Board relies on Probate Code section 78, which, as mentioned above, defines
a legally separated spouse not to be a ―surviving spouse‖ for purposes of the Probate
Code. (Prob. Code, § 78, subd. (d); Lahey, supra, 76 Cal.App.4th at pp. 1059–1060.) As
discussed below, however, that section provides no useful guidance to the interpretation
of section 31760.2 because the substantive provisions of the Probate Code treat a legally


       10
         We say ―expressly‖ excluded, but Probate Code section 78, subdivision (d) does
not actually refer to a judgment of legal separation. Nonetheless, the language used, ―[a]
person who was a party to a valid proceeding concluded by an order purporting to
terminate all marital or registered domestic partnership property rights,‖ clearly refers to
such a judgment, as concluded in Lahey. (Prob. Code, § 78, subd. (d); Lahey, supra,
76 Cal.App.4th at p. 1059.)
       11
          The parties have not cited any legislative history, and our review of the
legislative history of various enactments related to section 31760.2 revealed nothing
pertinent to this issue.


                                             13
separated spouse, at least as often as not, in the same manner as a ―surviving spouse,‖
notwithstanding the Probate Code‘s general definition.
       On one hand, the Probate Code statutes governing intestacy clearly exclude a
legally separated spouse from inheriting from his or her intestate spouse, since each of
the relevant statutes expressly limits such inheritance to a ―surviving spouse.‖ Given the
definition of ―surviving spouse‖ in Probate Code section 78, these references have the
effect of preventing intestate inheritance by legally separated spouses. (E.g., Prob. Code,
§§ 6401 [describing intestate shares of ―the surviving spouse‖] & 6402 [intestate estate
passes to relatives if no ―surviving spouse‖]; see Estate of McDaniel (2008)
161 Cal.App.4th 458, 462 [where husband died intestate after entry of judgment of
divorce dividing marital property but before the effective date of the divorce, wife not
entitled to intestate share].) Similarly, certain benefits available to one spouse after the
death of another, such as temporary use of the family home, the establishment of a
probate homestead, and the grant of a family allowance, are limited to surviving spouses,
and are therefore denied to legally separated spouses. (See Prob. Code, §§ 6500, 6520,
6540, subd. (a)(1).)
       Set against these provisions, however, is a series of statutes that expressly or
effectively treat legally separated spouses in the same manner as other surviving spouses,
notwithstanding Probate Code section 78. Probate Code section 5040, subdivision (a),
for example, states that if a decedent spouse made a ―nonprobate transfer‖ to the other
spouse before or during a marriage, and the transferee spouse is not a ―surviving spouse‖
at the time of the transferor‘s death as a result of the dissolution of the marriage, the
transfer fails. The section states, however, that ―[a] judgment of legal separation that
does not terminate the status of spouses is not a dissolution for purposes of this section,‖
thereby treating a legally separated spouse like any other surviving spouse. (Ibid.)
Probate Code section 5042 establishes a similar rule with respect to joint tenancies
established by a couple before or during a marriage. If, upon the death of one spouse, the
other spouse is not a surviving spouse as a result of divorce, the tenancy is ―severed as to
the decedent‘s interest.‖ (Id., subd. (a).) Again, a ―judgment of legal separation that does


                                              14
not terminate the status of spouses is not a dissolution for purposes of this section.‖
(Ibid.) In the same vein, Probate Code section 6122 states that if a testator‘s marriage is
dissolved after the execution of a will, appointments and dispositions concerning the
former spouse in the will are revoked by operation of law. (Prob. Code, § 6122,
subd. (a).) As with the prior two sections, this rule does not apply if the couple entered
into a judgment of legal separation, rather than a divorce. (Id., subd. (d).) Probate Code
section 6227 applies the same result to dispositions and appointments made in a
―California statutory will.‖ (Id., subds. (a), (c).) In all of these cases, therefore, a
surviving legally separated spouse is treated in the same manner as any other surviving
spouse, notwithstanding the contrary definition in Probate Code section 78.
       We refrain from attempting to draw a parallel between any particular provision of
the Probate Code and section 31760.2 because the circumstances governed by the
respective statutes are quite different. For that reason, none of the provisions of the
Probate Code provides a useful guide to the Legislature‘s likely intent with respect to the
treatment of legally separated spouses under section 31760.2.12 Rather, the important
point is that legally separated spouses are treated in different ways by different provisions
of the Probate Code, notwithstanding the apparent uniformity of treatment suggested by
the definition in Probate Code section 78, subdivision (d). Some Probate Code
provisions place legally separated spouses in the same category as divorced spouses,
while other provisions treat legally separated spouses like other spouses, while divorced




       12
          Yet if we were to seek guidance in the Probate Code‘s treatment of legally
separated spouses, we would conclude that it favors their inclusion as surviving spouses
here. Judgments of legal separation are consensual. A legally separated pensioner can
unilaterally prevent his or her spouse from receiving continuance benefits by ending the
marriage, which merely requires the filing of an action for divorce. Remaining a party to
a judgment of legal separation therefore manifests an implicit intent on the part of the
pensioner to permit the surviving spouse to receive such benefits. The Probate Code
provisions tend to give effect to such manifestations of intent with respect to legally
separated spouses, even as they are revoked with respect to divorced spouses.


                                               15
spouses are handled differently. For that reason, the Probate Code as a whole provides
no useful guidance in the interpretation of section 31760.2.13
       The Board also argues that a specific provision of CERL, section 31760.3, is
―consistent with‖ a finding that legally separated spouses should not be treated as
surviving spouses under section 31760.2. Section 31760.3 requires a pensioner to give
notice to his or her ―current spouse‖ of ―[a]n application for a refund of the member‘s
accumulated contributions, an election of optional settlement, or a change in beneficiary
designation.‖ The requirement is waived if the current spouse has ―no identifiable
community property interest in the benefit‖ or ―[t]he member and the current spouse have
executed a marriage settlement agreement . . . which makes the community property law
inapplicable to the marriage.‖14 (Id., subds. (b), (f).) The Board contends the exclusion



       13
          On the contrary, as Marianne argues, the best lesson from the Probate Code
might be that when the Legislature intends to exclude legally separated spouses from the
statutory definition of surviving spouse, it knows how to do so. In the absence of such an
exclusion, as in CERL, legally separated spouses should be presumed included among
surviving spouses.
       14
            Section 31760.3 reads in full:
       ―The sole purpose of this section is to notify the current spouse of the selection of
benefits or change of beneficiary made by a member. Nothing in this section is intended
to conflict with community property law. An application for a refund of the member‘s
accumulated contributions, an election of optional settlement, or a change in beneficiary
designation shall contain the signature of the current spouse of the member, unless the
member declares, in writing under penalty of perjury, any of the following:
       ―(a) The member is not married.
       ―(b) The current spouse has no identifiable community property interest in the
benefit.
      ―(c) The member does not know, and has taken all reasonable steps to determine,
the whereabouts of the current spouse.
       ―(d) The current spouse has been advised of the application and has refused to
sign the written acknowledgment.
      ―(e) The current spouse is incapable of executing the acknowledgment because of
incapacitating mental or physical condition.


                                             16
for spouses who have executed a marital property agreement includes legally separated
spouses and argues that if a pensioner is not required to give notice of these changes to a
legally separated spouse, the Legislature must not have viewed a legally separated spouse
to have an interest in continuance benefits.15
       The Board‘s conclusion does not follow from its premise. The matters about
which notice is required by section 31760.3 affect spouses who have a property interest
in their spouse‘s pension. It is for that reason the requirement of notice is waived for
spouses having no community property interest in the pension. Spousal continuance
benefits do not arise as a result of a surviving spouse‘s property interest in the pension;
rather, they are granted as a matter of statute upon the death of the pensioner, without
regard to the spouse‘s interest, if any, in the pension.16 The Legislature‘s exemption of
legally separated spouses from notice about the items covered by section 31760.3
therefore provides no indication of its attitude toward the grant of spousal continuance
benefits. If anything, section 31760.3 tends to support Marianne‘s argument since, as the


      ―(f) The member and the current spouse have executed a marriage settlement
agreement pursuant to Part 5 (commencing with Section 1500) of Division 4 of the
Family Code which makes the community property law inapplicable to the marriage.
       ―This section shall not be operative in any county until such time as the board of
supervisors shall, by resolution adopted by majority vote, make this section applicable in
the county.‖
       15
          The Board‘s claim that section 31760.3, subdivision (f), which excludes persons
who are signatories to a marital agreement, applies to legally separated spouses is
debatable. Because the division of property between legally separated spouses can occur
by agreement or adjudication, not all legally separated spouses will be covered by
subdivision (f). Because it appears that all legally separated spouses would be covered
by subdivision (b), which excludes spouses who have ―no identifiable community
property interest in the benefit,‖ we need not resolve the issue. The Board appears to be
correct in arguing that section 31760.3 does not require notification to legally separated
spouses.
       16
         As Marianne points out, because she married Richard after he retired, she never
had a community property interest in his pension. As a result, he was never required to
give her notice under section 31760.3, either before or after the judgment of legal
separation.


                                             17
Board concedes through its argument, section 31760.3 treats legally separated spouses as
―current spouses.‖
       We note there are at least two other state statutes addressing legally separated
spouses. Labor Code section 300 includes legally separated spouses within the term
―spouse,‖ although it does not require consent from such spouses for an assignment of
wages. (Id., subd. (b)(2).) In addition, the homestead exemption treats a legally
separated spouse as a spouse if the couple is living together in the same dwelling, but not
if they are living separately. (Code Civ. Proc., § 704.710, subd. (d).) While we do not
give great weight to these statutes, both suggest legislative references to ―spouses‖
include legally separated spouses, unless the statute states otherwise.
       Finally, the Board argues, quoting Burson, that because CERL provides for the
allocation of a pension that constitutes community property upon the divorce or legal
separation of the parties (§ 31685 et seq.), ― ‗[i]t seems hard to imagine that the
Legislature utilized these concepts to determine benefit calculations for pre-retirement
purposes but purposely excluded them from any post-retirement calculus.‘ ‖ Both
Burson and a second trial court decision cited by the Board hold that a legally separated
spouse is not entitled to continuance benefits under section 31760.1.17 The decisions are
premised in significant part on section 31685 and immediately subsequent sections,
which govern the division of community property interests in a retirement plan upon a
couple‘s divorce or legal separation. As suggested by the Board‘s quotation from
Burson, the trial courts reasoned that because section 31685 does not distinguish between
divorced and legally separated couples when dividing community property interests, the
Legislature must have intended such couples to be treated the same in awarding spousal
continuance benefits.


       17
          Following the close of briefing in this matter, the Board requested that we take
judicial notice of a trial court statement of decision in Carpenter v. Carpenter (Super. Ct.
Ventura County, 2016, No. D368941), in which the court ruled that a legally separated
spouse was not entitled to continuance benefits under section 31760.1. We grant the
request for judicial notice.


                                             18
       The basis for the trial courts‘ inference is weak. Section 31685 and subsequent
sections do not address spousal continuance benefits, implicitly leaving their award to
sections 31760.1 or 31760.2. If the Legislature had intended for divorced and legally
separated couples to be treated identically with respect to spousal continuance benefits, it
could readily have expressed that intent. More important, although divorced and legally
separated couples are positioned identically for purposes of the division of community
property interests, the issue addressed by section 31685, that is not the case for spousal
continuance benefits. A divorced pensioner does not lose the right to make use of
spousal continuance benefits. While the divorced pensioner‘s former spouse loses the
right to receive the benefits, the pensioner can remarry, making the subsequent spouse
eligible to receive continuance benefits. This is particularly true in counties that have
adopted the generous provisions of section 31760.2, which merely require a two-year
marriage to qualify a subsequent spouse. In contrast, a legally separated pensioner is
unable to confer spousal continuance benefits on a person other than his or her legally
separated spouse, since the marriage is not ended by entry of the judgment of legal
separation. If a legally separated spouse is ineligible for continuance benefits, in the
same manner as a divorced former spouse, a legally separated pensioner forfeits the right
to confer spousal continuance benefits. Because of the different policy considerations
arising from this distinction, there is little basis for inferring the Legislature‘s preferred
treatment of spousal continuance benefits solely from the treatment of divorced and
legally separated couples under section 31685.
       3. Public Policy
       The Board fails to articulate any substantial public policy reason for denying
continuance benefits to legally separated spouses. The Board‘s sole policy argument in
support of its position is excluding legally separated spouses from the definition of
surviving spouse ―protects the rights of some [pensioners‘] children,‖ since in the
absence of a surviving spouse, such benefits are paid to unmarried minor children and
children in college, if any. (§ 31760.2, subds. (a), (c).) Because some pensioners may
enter into legal separations ―because they simply do not like their spouses any more,‖ the


                                               19
Board argues, such pensioners ―surely would not want to have their children deprived of
benefits, just because they did not formalize their divorce before dying.‖ The Board‘s
argument is largely a solution in the absence of a problem, since minor children are fairly
rare among retired decedents. Yet taking the argument at face value, a judgment of legal
separation is not, as the Board would have it, an unformalized divorce. Rather, as the
discussion above makes clear, a legal separation is a voluntary arrangement chosen as an
alternative to divorce. A legally separated pensioner can, at any time, bestow the right to
receive continuance benefits on his or her minor children, and deny them to his or her
legally separated spouse, merely by converting the legal separation into a divorce. In the
absence of such a conversion, there is no reason to presume a pensioner intended his
children, rather than his legally separated spouse, to receive the benefits. Excluding a
legally separated spouse is therefore more likely to thwart, than to implement, the intent
of a decedent pensioner—as it demonstrably would have done in the case of Richard and
Marianne.
       There are, of course, broader public policy issues associated with the grant of
continuance benefits to a legally separated spouse. These, however, are for the
Legislature to resolve. In the absence of any statutory indication the Legislature viewed
such an award as inappropriate, we will not use the premise of statutory interpretation to
second-guess that decision.
D. Conclusion
       For the reasons outlined above, in interpreting section 31760.2 we find no reason
to disregard the plain meaning of the term ―surviving spouse,‖ which necessarily includes
legally separated spouses because a judgment of legal separation does not terminate a
marriage. While the division of assets inherent in a legal separation might justify finding
the term ambiguous, we are required, all other things being equal, to resolve ambiguities
in favor of pensioners. (Ventura County Deputy Sheriffs, supra, 16 Cal.4th at p. 490.)
Even if that were not the case, the Board has provided no persuasive reason for excluding
legally separated spouses. As used in various state statutes, legally separated spouses are
as often treated like surviving spouses as excluded from their number, and there is no


                                            20
general rule that would be useful in interpreting the pension statutes. In the absence of
clear direction from the Legislature, legally separated spouses must be presumed to be
included within the term ―spouse.‖ Nor is there any general issue of public policy
disfavoring the grant of continuance benefits to legally separated spouses. Accordingly,
we conclude such spouses must be deemed surviving spouses for purposes of
section 31760.2.
                                   III. DISPOSITION
       The judgment of the trial court is reversed. The matter is remanded to the trial
court with instructions to enter an order granting Marianne‘s petition for a writ of
mandate. Marianne may recover her costs on appeal. (Cal. Rules of Court,
rule 8.278(a)(1), (2).)




                                             21
                                 _________________________
                                 Margulies, Acting P.J.


We concur:


_________________________
Dondero, J.


_________________________
Banke, J.




A149642




                            22
Trial Court: Contra Costa County Superior Court

Trial Judge: Hon. Jill C. Fannin

Counsel:

Renaker Hasselman Scott, Teresa Renaker, Kirsten Scott for Plaintiff and Appellant
Marianne Irvin.

Doyle Low and Michael J. Low for Louise Nixon, Lorrina M. Duffy, Ann Fallon,
Richard R. Muir, and Michael J. Low as Amici Curiae on behalf of Plaintiff and
Appellant Marianne Irvin.

Reed Smith, Harvey L. Leiderman, Jeffrey R. Rieger, and Rachel A. Naor for Defendants
and Respondents Contra Costa County Employees‘ Retirement Association and Contra
Costa County Employees‘ Retirement Association Board of Retirement.




                                          23